Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



HOUSING AUTHORITY OF THE CITY
OF EL PASO/VICTORIA PEREA,


                                    Appellant/Appellee,

v.

VICTORIA PEREA/HOUSING
AUTHORITY OF THE CITY OF 
EL PASO,

                                    Appellee/Appellant.

§
 
§
 
§
 
§
 
§

§

 §

No. 08-07-00032-CV

Appeal from
 168th District Court

of El Paso County, Texas

(TC # 2005-4563)




MEMORANDUM OPINION


	Pending before the Court is a joint motion to set aside the trial court's judgment and remand
for entry of an agreed judgment pursuant to Tex.R.App.P. 42.1(a)(2)(B).  The motion is granted.  We
therefore set aside the trial court's judgment without regard to the merits and remand the cause to
the trial court for rendition of judgment in accordance with the parties' agreement.  We further order
costs be assessed against the party incurring same.

June 14, 2007						 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.